       Case 3:20-cr-02963-DMS Document 24 Filed 12/17/20 PageID.29 Page 1 of 1




1
2
3
4
                             UNITED STATES DISTRICT COURT
5
                           SOUTHERN DISTRICT OF CALIFORNIA
6
7     UNITED STATES OF AMERICA,                  Case No. 20-CR-2963 DMS
8                        Plaintiff,              JUDGMENT AND ORDER
                                                 DISMISSING
9           v.                                   INFORMATION WITHOUT
                                                 PREJUDICE
10    CARLA INNES ALVAREZ,
                                                 The Honorable Dana M. Sabraw
11                       Defendant.
12
13         Based on the motion of the United States to dismiss this case without prejudice, and
14   in light of the interests of justice, it is hereby ordered that the information in the above-
15   entitled action be dismissed without prejudice.
16         IT IS SO ORDERED.
17
18   Dated: December 17, 2020
19
20
21
22
23
24
25
26
27
28
